UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): April 18, Commission File Number Registrant; State of Incorporation; Address; and Telephone Number IRS Employer Identification Number 1-13739 UNISOURCE ENERGY CORPORATION 86-0786732 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 1-5924 TUCSON ELECTRIC POWER COMPANY 86-0062700 (An Arizona Corporation) One South Church Avenue, Suite 100 Tucson, AZ 85701 (520) 571-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 - Other Events. TEP Rate Case Proceeding. As previously reported, Tucson Electric Power Company (TEP) has a proceeding underway before the Arizona Corporation Commission (ACC) to establish new retail rates. The participants in the proceeding have been engaged in settlement discussions. On April 18, 2008, the ACC Staff filed a request with the administrative law judge conducting the proceeding stating that, due to the amount of time invested in settlement discussions, the ACC Staff was requesting that the April 24, 2008 surrebuttal filing date be vacated.TEP supports the request. TEP cannot predict whether these discussions will result in a settlement agreement. A settlement agreement would also be subject to a hearing before the administrative law judge and approval by the ACC. The ACC Staff indicated it will request a substitute procedural order in the near future. TEP cannot predict the outcome of this request or the outcome of the rate case proceeding. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: April21, 2008 UNISOURCE ENERGY CORPORATION ————— (Registrant) / s /Kevin P. Larson ————— Senior Vice President & Chief Financial Officer Date: April 21, 2008 TUCSON ELECTRIC POWER COMPANY ————— (Registrant) / s /Kevin P. Larson ————— Senior Vice President & Chief Financial Officer
